Citation Nr: 0725328	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-25 294A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for kidney failure, to 
include secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Winston Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1974 to June 1994.

2.	On July 11, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


